

Exhibit 10.1
Execution Version


BORROWER ASSUMPTION AGREEMENT
BORROWER ASSUMPTION AGREEMENT, dated as of July 1, 2020 (this “Agreement”), made
by Ranger Packaging LLC, a Delaware limited liability company (the “Initial
Borrower”), Ranpak Corp., an Ohio corporation (the “Assumed Borrower”), Ranger
Pledgor LLC, a Delaware limited liability company (“Holdings”) and the
Subsidiary Guarantors party hereto, and acknowledged by Goldman Sachs Lending
Partners LLC, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) for the
lenders (the “Lenders”) from time to time party to the Credit Agreement (as
hereinafter defined).
W I T N E S S E T H:
WHEREAS, the Initial Borrower, Holdings, the Administrative Agent and the other
Persons party thereto have entered into that certain First Lien Credit Agreement
dated as of June 3, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, contemporaneously with the execution of this Agreement and in the
following order, (i) Rack Holdings Inc. (“Rack Holdings”) will be merged with
and into the Initial Borrower, with the Initial Borrower to be the surviving
entity of such merger and (ii) the Initial Borrower will be merged with and into
the Assumed Borrower, with the Assumed Borrower to be the surviving entity of
such merger (clauses (i) and (ii) collectively as if one single transaction, the
“Reorganization” and the time of effectiveness of the Reorganization, the
“Effective Time”);
WHEREAS, the Credit Agreement provides that (x) Rack Holdings may be merged with
and into a Borrower, so long as such Borrower shall be the continuing or
surviving Person and (y) the Initial Borrower may be merged with and into
another entity, with such other entity the survivor of such merger (such
survivor, the “Successor Borrower”), so long as (i) the Successor Borrower shall
be an entity organized or existing under the laws of the U.S., any state thereof
or the District of Columbia, (ii) the Successor Borrower shall expressly assume
the Obligations of the Initial Borrower in a manner reasonably satisfactory to
the Administrative Consent Party and shall have delivered to the Administrative
Agent all documentation and other information reasonably requested in writing by
the Administrative Agent which is required by U.S. regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations
including the USA PATRIOT Act and (iii) except as the Administrative Consent
Party may otherwise agree, each Guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have executed and delivered a
reaffirmation agreement with respect to its obligations under the Loan Guaranty
and the other Loan Documents;
WHEREAS, the Assumed Borrower wishes to assume all obligations and liabilities
(including the Obligations), and rights, of the Initial Borrower in such
capacity in conformity with clauses (y)(ii) and (y)(iii) of the preceding
recital; and
WHEREAS, pursuant to Section 6.07(a) of the Credit Agreement, and upon
satisfaction of the conditions provided herein, the Assumed Borrower will
succeed to, and be substituted for, the U.S. Borrower under the Credit Agreement
and the other Loan Documents;
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------





2.Assumption. Upon the Effective Time, without further act or deed, (a) the
Assumed Borrower hereby assumes all obligations and liabilities (including the
Obligations) and all rights of the Initial Borrower as the “U.S. Borrower” under
the Credit Agreement and under the other Loan Documents, (b) the Assumed
Borrower shall hereby become a party to the Credit Agreement as the “U.S.
Borrower” with the same force and effect as if originally named therein as the
U.S. Borrower, and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities (including the Obligations),
and rights of the Initial Borrower in such capacity, and agrees to pay, perform
and discharge when due, all the obligations of the U.S. Borrower under the
Credit Agreement and the other Loan Documents pursuant to the terms thereof, (c)
the Assumed Borrower shall hereby be bound by the covenants, representations,
warranties and agreements contained in the Credit Agreement and each other Loan
Document to which it is a party and which are binding upon, and to be observed
or performed by, the U.S. Borrower under the Credit Agreement and the other Loan
Documents to which it is a party, (d) the Assumed Borrower hereby ratifies and
confirms the validity of, and all of its obligations and liabilities (including,
without limitation, the Obligations) under, the Credit Agreement and such other
Loan Documents to which it is a party, and (e) each reference to the “U.S.
Borrower” in the Credit Agreement and in any other Loan Document shall hereby be
deemed to refer to the Assumed Borrower (clauses (a) through (e), the
“Assumption”).


3.Reaffirmation of Loan Documents. The Assumed Borrower and Holdings, and each
Subsidiary Guarantor party hereto that will survive the Reorganization ratifies
and reaffirms (i) all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) its guaranty of the Obligations under the Loan Guaranty,
and its granting of liens under the Collateral Documents, and each other
applicable Loan Document, and such obligations and liens shall continue to be in
full force and effect at all times following the Assumption and shall continue
to inure to the benefit of the Administrative Agent, the Lenders and the other
Secured Parties immediately upon and at all times after giving effect to the
Assumption in accordance with the terms of the applicable Loan Documents.


4.Effectiveness. This Agreement shall become effective on the date that
counterparts of this Agreement are signed on behalf of the Initial Borrower, the
Assumed Borrower, Holdings and each Subsidiary Guarantor that will survive the
Reorganization.


5.Representations and Warranties by the Loan Parties. Each of the Assumed
Borrower, Holdings and the Subsidiary Guarantors party hereto represents and
warrants that the following statements are true and correct in all material
respects as of the Effective Time:
6.
a.Organization; Powers. Each Loan Party party hereto, and each of its Restricted
Subsidiaries, (x) is (i) duly organized and validly existing and (ii) in good
standing (to the extent such concept exists in the relevant jurisdiction) under
the laws of its jurisdiction of organization, (y) has all requisite
organizational power and authority to own its property and assets and to carry
on its business as now conducted and (z) is qualified to do business in, and is
in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 5(a) (other than clause (x)(i) and (y), in
each case with respect to the Assumed Borrower) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


b.Authorization; Enforceability. The execution, delivery and performance by each
Loan Party party hereto of this Agreement are within such Loan Party’s corporate
or other organizational power and have been duly authorized by all necessary
corporate or other organizational action of such Loan Party. This Agreement has
been duly executed and delivered by such Loan Party and is a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to the Legal Reservations.



--------------------------------------------------------------------------------





c.Governmental Approvals; No Conflicts. The execution and delivery of this
Agreement by each Loan Party party hereto, and the performance by such Loan
Party hereof, (x) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect (except to the
extent not required to be obtained or made pursuant to the Collateral and
Guarantee Requirement), (ii) in connection with the Perfection Requirements and
(iii) such consents, approvals, registrations, filings or other actions the
failure of which to obtain or make would not be reasonably expected to have a
Material Adverse Effect, (y) will not violate any (i) of such Loan Party’s
Organizational Documents or (ii) Requirements of Law applicable to such Loan
Party which, in the case of this clause (y)(ii), would reasonably be expected to
have a Material Adverse Effect and (z) will not violate or result in a default
under any Contractual Obligation in respect of Indebtedness having an aggregate
principal amount exceeding the Threshold Amount to which such Loan Party is a
party which, in the case of this clause (z), would reasonably be expected to
result in a Material Adverse Effect.


d.Reorganization. Simultaneously with the consummation of the Reorganization, by
operation of law pursuant to documentation effecting the Reorganization, (i) all
of the assets and liabilities of the Initial Borrower has been assumed by the
Assumed Borrower and (ii) the Administrative Agent and/or Collateral Agent’s
Liens against the Collateral of the Initial Borrower and Rack Holdings created
by the Collateral Documents and securing the Obligations continue against such
Collateral as owned by the Assumed Borrower.


7.Related Documentation. In connection with this Agreement and the
Reorganization, the Loan Parties have delivered legal opinions and secretary’s
certificates with respect to the Assumed Borrower and Holdings, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent.


8.Amendment to Credit Agreement and Loan Documents. The Credit Agreement and
each of the other Loan Documents is hereby deemed to be amended to the extent,
but only to the extent, necessary to effect this Agreement. Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect. This Agreement shall be deemed to be a Loan Document for all purposes of
the Credit Agreement. This Agreement shall not constitute a novation of the
Credit Agreement or the other Loan Documents.


9.Governing Law, Waiver of Jury Trial, etc. The provisions of the Credit
Agreement regarding applicable law, waiver of jury trial, jurisdiction and
consent to service of process set forth in Sections 9.10 and 9.11 of the Credit
Agreement are incorporated herein mutatis mutandis.


10.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system.


11.Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability



--------------------------------------------------------------------------------



without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first above written.
RANGER PLEDGOR LLC, as Holdings


By:  /s/ Omar Asali 
Name: Omar Asali
Title:  President


RANGER PACKAGING LLC, as the Initial Borrower


By:  /s/ Omar Asali 
Name: Omar Asali
Title:  President


RANPAK CORP., as the Assumed Borrower


By:  /s/ Omar Asali 
Name: Omar Asali
Title:  President


































[Signature Page to Borrower Assumption Agreement]



--------------------------------------------------------------------------------



KAPNAR HOLDINGS B.V., as a Subsidiary Guarantor


By:  /s/ Eric Laurensse
Name: Eric Laurensse
Title:  Managing Director


RANPAK B.V., as a Subsidiary Guarantor


By:  /s/ Eric Laurensse
Name: Eric Laurensse
Title:  Managing Director














































[Signature Page to Borrower Assumption Agreement]



--------------------------------------------------------------------------------





Acknowledged by:
GOLDMAN SACHS LENDING PARTNERS LLC
as Administrative Agent and Collateral Agent
By:  /s/ Douglas Tansey
Name: Douglas Tansey
Title:  Authorized Signatory






















































































[Signature Page to Borrower Assumption Agreement]

